IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40907
                          Conference Calendar
                           __________________


DERRYL LEE BUCKINGHAM,

                                       Petitioner-Appellant,

versus

GARY L. JOHNSON, Director, Texas
Department of Criminal Justice,
Institutional Division,

                                       Respondent-Appellee.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 6:95-CV-560
                         - - - - - - - - - -
                            April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Derryl Lee Buckingham appeals the district court’s dismissal

without prejudice of his 28 U.S.C. § 2254 petition for failure to

exhaust state court remedies.    Because Buckingham failed to

exhaust his state court remedies, the district court did not err

in dismissing Buckingham’s federal habeas petition.      See Rose v.

Lundy, 455 U.S. 509, 522 (1982).

     AFFIRMED.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.